IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TERRENCE LEWIS,                              : No. 108 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS                        :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.